Exhibit 10.2

Execution Version

GUARANTEE AND COLLATERAL AGREEMENT

dated and effective as of

April 15, 2016,

among

NUANCE COMMUNICATIONS, INC.,

each Subsidiary of Borrower identified herein,

and

BARCLAYS BANK PLC,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I.    DEFINITIONS   

Section 1.01.

 

Credit Agreement

     1   

Section 1.02.

 

Other Defined Terms

     1    ARTICLE II.    GUARANTEE   

Section 2.01.

 

Guarantee

     5   

Section 2.02.

 

Guarantee of Payment

     5   

Section 2.03.

 

No Limitations, etc.

     5   

Section 2.04.

 

Reinstatement

     7   

Section 2.05.

 

Agreement To Pay; Subrogation

     7   

Section 2.06.

 

Information

     7   

Section 2.07.

 

Maximum Liability

     7   

Section 2.08.

 

Keepwell

     7    ARTICLE III.    PLEDGE OF SECURITIES   

Section 3.01.

 

Pledge

     8   

Section 3.02.

 

Delivery of the Pledged Collateral

     8   

Section 3.03.

 

Representations, Warranties and Covenants

     9   

Section 3.04.

 

Registration in Nominee Name; Denominations

     10   

Section 3.05.

 

Voting Rights; Dividends and Interest, etc.

     10    ARTICLE IV.    SECURITY INTERESTS IN OTHER PERSONAL PROPERTY   

Section 4.01.

 

Security Interest

     12   

Section 4.02.

 

Representations and Warranties

     13   

Section 4.03.

 

Covenants

     14   

Section 4.04.

 

Other Actions

     16   

Section 4.05.

 

Covenants Regarding Patent, Trademark and Copyright Collateral

     17    ARTICLE V.    REMEDIES   

Section 5.01.

 

Remedies Upon Default

     18   

Section 5.02.

 

Application of Proceeds

     19   

Section 5.03.

 

Grant of License To Use Intellectual Property

     20   

Section 5.04.

 

Securities Act, etc.

     21   

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE VI.    INDEMNITY, SUBROGATION AND SUBORDINATION   

Section 6.01.

 

Indemnity and Subrogation

     21   

Section 6.02.

 

Contribution and Subrogation

     21   

Section 6.03.

 

Subordination

     22    ARTICLE VII.    MISCELLANEOUS   

Section 7.01.

 

Notices

     22   

Section 7.02.

 

Security Interest Absolute

     22   

Section 7.03.

 

Limitation By Law

     22   

Section 7.04.

 

Binding Effect; Several Agreement

     23   

Section 7.05.

 

Successors and Assigns

     23   

Section 7.06.

 

Administrative Agent’s Fees and Expenses; Indemnification

     23   

Section 7.07.

 

Administrative Agent Appointed Attorney-in-Fact

     24   

Section 7.08.

 

GOVERNING LAW

     24   

Section 7.09.

 

Waivers; Amendment

     24   

Section 7.10.

 

WAIVER OF JURY TRIAL

     25   

Section 7.11.

 

Severability

     25   

Section 7.12.

 

Counterparts

     25   

Section 7.13.

 

Headings

     25   

Section 7.14.

 

Jurisdiction; Consent to Service of Process

     25   

Section 7.15.

 

Termination or Release

     26   

Section 7.16.

 

Collateral Suspension and Reversion

     26   

Section 7.17.

 

Additional Subsidiaries

     26   

Section 7.18.

 

Right of Set-off

     26   

Exhibits

    

Exhibit I

 

Form of Supplement to the Guarantee and Collateral Agreement

  

Exhibit II

 

Form of Perfection Certificate

  

Exhibit III

 

Form of Copyright Security Agreement

  

 

-ii-



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated and effective as of April 15, 2016
(this “Agreement”), among NUANCE COMMUNICATIONS, INC., a Delaware corporation
(the “Borrower”), each Subsidiary of the Borrower identified herein as a party
(including pursuant to Section 7.17) (each, a “Subsidiary Party”) and BARCLAYS
BANK PLC, as Administrative Agent (in such capacity, the “Administrative Agent”)
for the Secured Parties (as defined below).

Reference is made to the Revolving Credit Agreement dated as of the date hereof
(as amended, restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders party thereto
from time to time, the Administrative Agent, and the other parties party
thereto.

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. The Subsidiary Parties are affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement; provided
that the term “Letter of Credit,” for the purposes of Sections 4.01(a)(D) and
4.04(e) hereof only, shall have the meaning assigned to such term in the New
York UCC. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
The Perfection Certificate and all descriptions of Collateral, schedules,
amendments and supplements thereto are and shall at all times remain a part of
this Agreement.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).



--------------------------------------------------------------------------------

“Copyright Security Agreement” means an agreement substantially in the form of
Exhibit III hereto.

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Copyright
License,” any third party licensor): (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise; and (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office and the
right to obtain all renewals thereof, including those listed on Schedule 12(a)
to the Perfection Certificate.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Excluded Property” shall mean (i) voting Equity Interests of a Controlled
Foreign Subsidiary or a CFC Holdco, in excess of 65% of the voting Equity
Interests of such Controlled Foreign Subsidiary or CFC Holdco (taking into
account the aggregate Pledged Stock in such Controlled Foreign Subsidiary or CFC
Holdco pledged by the Borrower and the Subsidiary Parties in the aggregate),
(ii) vehicles, aircraft and other assets subject to certificates of title
(except to the extent a security interest therein can be perfected by the filing
of a Uniform Commercial Code financing statement or the equivalent under other
applicable law), (iii) any property where the grant of a security interest
therein is prohibited by law or requires government or regulatory third party
consents required pursuant to applicable law that have not been obtained, in
each case, after giving effect to applicable anti-assignment provisions of the
Uniform Commercial Code or other applicable law, other than the proceeds and
receivables thereof the assignment of which is expressly deemed effective under
the Uniform Commercial Code or other applicable law notwithstanding such
prohibition or restriction or results in material adverse accounting or
regulatory consequences as reasonably determined by Borrower, (iv) margin stock
and Equity Interests in any person other than Wholly-Owned Subsidiaries that are
not Unrestricted Subsidiaries to the extent not permitted by the terms of such
person’s organizational or joint venture documents except to the extent such
prohibition is rendered ineffective after giving effect to applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law, other than the proceeds and receivables thereof the assignment of which is
expressly deemed effective under the Uniform Commercial Code or other applicable
law notwithstanding such prohibition or restriction, (v) any property where the
cost of obtaining a security interest in, or perfection of, such assets exceeds
the practical benefit to the Lenders afforded thereby as reasonably determined
in writing by the Borrower and the Administrative Agent, (vi) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent a security interest in any such license, franchise, charter or
authorization is prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable law, other than the proceeds and receivables thereof the assignment
of which is expressly deemed effective under the Uniform Commercial Code or
other applicable law notwithstanding such prohibition or restriction, (vii) any
lease, license or agreement or any property subject to a purchase money security
interest, capital lease obligation or similar arrangement permitted by the Loan
Documents to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money,
capital lease or similar arrangement or create a right of termination in favor
of any other party thereto (other than the Borrower or a Guarantor) after giving
effect to the applicable anti assignment provisions of the Uniform Commercial
Code or other applicable law, other than the proceeds and receivables thereof
the assignment of which is expressly deemed effective under the Uniform
Commercial Code or other applicable law notwithstanding such prohibition,
(viii) any intent-to-use Trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use Trademark application under applicable federal law; (ix) any
property of any Subsidiary acquired after the Closing Date that is in existence
at the time such Subsidiary is acquired and

 

-2-



--------------------------------------------------------------------------------

subject to a Lien securing pre-existing secured Indebtedness permitted to be
assumed under the Loan Documents and not incurred in anticipation of the
acquisition by the Borrower or applicable Guarantor of such property, to the
extent that the granting of a security interest in such property would be
prohibited under the terms of such secured Indebtedness after giving effect to
the applicable anti-assignment provisions of the Uniform Commercial Code or
other applicable law, other than the Proceeds and Receivables thereof the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition or restriction,
(x) Equity Interests in Unrestricted Subsidiaries, captive insurance companies
and special purpose entities, (xi) Deposit Accounts solely to the extent used
exclusively to hold funds in trust for the benefit of third parties in respect
of (A) payroll, healthcare and other employee wage and benefit accounts, (B) tax
accounts, including, without limitation, sales tax accounts, (C) escrow,
defeasance and redemption accounts and (D) fiduciary or trust accounts and, in
the case of clauses (A) through (D), the funds or other property held in or
maintained in any such account, (xii) any assets to the extent a security
interest in such assets could result in material adverse tax consequences to
Borrower or any of its Subsidiaries as reasonably determined by the Borrower in
consultation with the Collateral Agent, and (xiii) Letter-of-Credit Rights with
value in excess of $40,000,000 and Commercial Tort Claims with value in excess
of $10,000,000 (in each case, except to the extent a security interest therein
can be perfected by the filing of a Uniform Commercial Code financing statement
or the equivalent under other applicable law); provided, however, that Excluded
Property shall not include Proceeds, substitutions or replacements of any
Excluded Property referred to in the foregoing clauses (i) through
(xiii) (unless such Proceeds, substitutions or replacements would constitute
Excluded Property referred to in the foregoing clauses (i) through (xiii)).

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any guarantee, claim, security interest or
other security held by or granted to any Pledgor to secure payment by an Account
Debtor of any of the Accounts.

“Guarantors” means the Subsidiary Parties, solely with respect to Obligations of
the other Loan Parties.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual and similar property of every kind and
nature now owned or hereafter acquired by any Pledgor, including, inventions,
designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses,
Trademark Licenses, trade secrets, domain names, confidential or proprietary
technical and business information, know-how, show-how or other data or
information and all related documentation.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to the Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under the
Credit Agreement in respect of any Letter of Credit (as defined in the Credit
Agreement), when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral and (iii) all other monetary obligations of the
Borrower to any of the Secured Parties

 

-3-



--------------------------------------------------------------------------------

under the Credit Agreement and each of the other Loan Documents, including
obligations to pay fees, expense and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to the Credit Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) the Loan Document Obligations, (b) the due and punctual
payment and performance of all Hedging Obligations of the Borrower or any
Subsidiary under any Secured Hedge Agreement and (c) Cash Management Obligations
of the Borrower or any Subsidiary under any Secured Cash Management Agreement.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Patent License,”
any third party licensor): (a) all letters patent of the United States or the
equivalent thereof in any other country or jurisdiction and all reissues and
extensions thereof, (b) all applications for letters patent of the United States
or the equivalent thereof in any other country or jurisdiction, and all
provisionals, continuations, divisions, continuations-in-part, reexaminations or
revisions thereof, and (c) the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer of the Borrower
and each other Loan Party and the chief legal officer of the Borrower and each
other Loan Party, as the same may be amended, amended and restated, supplemented
or otherwise modified from time to time in accordance with the Credit Agreement
and the terms hereof.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” means the Borrower and each Subsidiary Party.

“Secured Parties” means (a) the Lenders (and any Affiliate of a Lender), (b) the
Administrative Agent, (c) each Issuing Bank, (d) each Hedge Bank, (e) each Cash
Management Bank, (f) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (g) the successors and
permitted assigns of each of the foregoing.

 

-4-



--------------------------------------------------------------------------------

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Time of the Annual Report” has the meaning assigned to such term in
Section 4.05(d).

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Trademark
License,” any third party licensor): (a) all trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any); and all registration applications
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof, and all renewals thereof and (b) all goodwill associated
therewith or symbolized thereby.

ARTICLE II.

GUARANTEE

Section 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, to the Administrative Agent, for the benefit
of the Secured Parties, the due and punctual payment and performance of the
Obligations. Each Guarantor further agrees that the Obligations may be extended
or renewed, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its guarantee notwithstanding any extension
or renewal of any Obligation. Each Guarantor waives presentment to, demand of
payment from and protest to the Borrower and each Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee, and notice
of protest for nonpayment.

Section 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Secured Party to any security held for the payment of the Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Secured Party in favor of the Borrower or any
other person.

Section 2.03. No Limitations, etc.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided for in Section 7.15, the obligations of each Guarantor hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise (other than defense of payment
or performance). Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

 

-5-



--------------------------------------------------------------------------------

(ii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Obligations);

(vi) any illegality, lack of validity or enforceability of any Obligation;

(vii) any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any Obligation;

(viii) the existence of any claim, set-off or other rights that the Guarantor
may have at any time against the Borrower, the Administrative Agent, or any
other corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim; or

(ix) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, the Borrower or the Guarantor or any other guarantor or
surety,

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the
Obligations (other than contingent or unliquidated obligations or liabilities).
The Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing

 

-6-



--------------------------------------------------------------------------------

in any way the liability of any Guarantor hereunder except to the extent the
Obligations (other than contingent or unliquidated obligations or liabilities)
have been paid in full in cash or immediately available funds. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any other Loan
Party, as the case may be, or any security.

Section 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower or any other Loan Party or
otherwise.

Section 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided above, all rights of such Guarantor against the Borrower, or
other Loan Party or any other Guarantor arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subject to Article VI.

Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

Section 2.07. Maximum Liability. Anything herein or in any other Loan Document
to the contrary notwithstanding, the maximum liability of each Guarantor
hereunder and under the other Loan Documents shall in no event exceed the amount
which can be guaranteed by such Guarantor under applicable federal and state
laws relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 6.02 hereof).

Section 2.08. Keepwell. Each Qualified ECP Guarantor at the time the guarantee
or the grant of the security interest hereunder, in each case, by any Specified
Loan Party, becomes effective with respect to any Swap Obligation, hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Loan Party with respect to
such Swap Obligation as may be needed by such Specified Loan Party from time to
time to honor all of its obligations under its guarantee hereunder and the other
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article II voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 2.08 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full. Each Qualified ECP Guarantor intends this
Section 2.08 to constitute, and this Section 2.08 shall be deemed to constitute,
a guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

 

-7-



--------------------------------------------------------------------------------

ARTICLE III.

PLEDGE OF SECURITIES

Section 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Pledgor hereby assigns and pledges to
the Administrative Agent, for the benefit of the Secured Parties, and hereby
grants to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in all of such Pledgor’s right, title and interest in, to and
under (a) the Equity Interests owned by it on the date hereof (including Equity
Interests owned by it and listed on Schedule 10(a) to the Perfection
Certificate) and any other Equity Interests obtained in the future by such
Pledgor and any certificates representing all such Equity Interests (the
“Pledged Stock”); (b)(i) the debt obligations owed to each Pledgor on the date
hereof, (ii) any debt securities in the future issued to such Pledgor and
(iii) the certificates, promissory notes and any other instruments, if any,
evidencing such debt securities (the “Pledged Debt Securities”); (c) subject to
Section 3.05 hereof, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of, the securities referred to in
clauses (a) and (b) above; (d) subject to Section 3.05 hereof, all rights and
privileges of such Pledgor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above; and (e) all proceeds of any of
the foregoing (the items referred to in clauses (a) through (e) above being
collectively referred to as the “Pledged Collateral”). Notwithstanding anything
to the contrary herein, the terms “Pledged Collateral”, “Pledged Stock” and
“Pledged Debt” shall not include Excluded Property.

Section 3.02. Delivery of the Pledged Collateral.

(a) Each Pledgor agrees promptly to deliver or cause to be delivered to the
Administrative Agent, for the benefit of the Secured Parties, any and all
Pledged Securities provided that, (x) in the case of promissory notes or other
instruments evidencing Indebtedness, to the extent required to be delivered
pursuant to paragraph (b) of this Section 3.02 and (y) in the case of Pledged
Securities constituting Equity Interests, excluding certificates representing
the Equity Interests of Insignificant Domestic Subsidiaries and Equity Interests
of Persons that are not Subsidiaries.

(b) Each Pledgor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $40,000,000 (other than intercompany
current liabilities incurred in the ordinary course of business in connection
with the cash management operations of Borrower and the Subsidiaries) owed to
such Pledgor by any person to be evidenced by a duly executed promissory note to
be pledged and delivered to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to the terms hereof.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Administrative Agent and by such other instruments and
documents as the Administrative Agent may reasonably request and (ii) all other
property composing part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be deemed to update the
Perfection Certificate. Each schedule so delivered shall supplement any prior
schedules so delivered.

 

-8-



--------------------------------------------------------------------------------

(d) Each Pledgor which is an issuer of Pledged Securities agrees (i) to be bound
by the terms of this Agreement relating to the Pledged Securities issued by it
and will comply with such terms insofar as such terms are applicable to it,
(ii) agrees that it will comply with instructions of the Administrative Agent
with respect to the applicable Pledged Securities without further consent by the
applicable Pledgor, and (iii) that its Equity Interests (as defined in the
Agreement) have been pledged pursuant to the terms of the Agreement and will
comply with all actions that may be required of it pursuant to Section 3.05 and
4.04(b) of the Agreement.

Section 3.03. Representations, Warranties and Covenants. The Pledgors jointly
and severally, represent, warrant and covenant to and with the Administrative
Agent, for the benefit of the Secured Parties, that:

(a) Schedule 10(a) to the Perfection Certificate correctly sets forth, as of the
Closing Date, the percentage of the issued and outstanding shares of each class
of the Equity Interests of the issuer thereof represented by such Pledged Stock
and includes all Equity Interests, debt securities and promissory notes or
instruments evidencing Indebtedness required to be pledged hereunder in order to
satisfy the Collateral and Guarantee Requirement;

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary of Borrower
or an Affiliate of any such subsidiary, to the best of each Pledgor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Stock, are fully paid and nonassessable and (ii) in
the case of Pledged Debt Securities (solely with respect to Pledged Debt
Securities issued by a person that is not a Subsidiary of Borrower or an
Affiliate of any such subsidiary, to the best of each Pledgor’s knowledge) are
legal, valid and binding obligations of the issuers thereof, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;

(c) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Collateral indicated on Schedule 10(a) to the Perfection Certificate as owned by
such Pledgor, (ii) holds the same free and clear of all Liens, other than Liens
permitted under Section 6.02 of the Credit Agreement, and (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than Liens
permitted under Section 6.02 of the Credit Agreement or arising by operation of
law;

(d) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Administrative Agent of rights and remedies hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

 

-9-



--------------------------------------------------------------------------------

(f) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are.in full force and effect);

(g) by virtue of the execution and delivery by the Pledgors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent, for the
benefit of the Secured Parties, in accordance with this Agreement, the
Administrative Agent will obtain, for the benefit of the Secured Parties, a
legal, valid and perfected lien upon and security interest in such Pledged
Securities, subject only to Liens permitted under the Credit Agreement or
arising by operation of law, as security for the payment and performance of the
Obligations; and

(h) the pledge effected hereby is effective to vest in the Administrative Agent,
for the benefit of the Secured Parties, the rights of the Administrative Agent
in the Pledged Collateral as set forth herein.

Section 3.04. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Pledgor, endorsed or assigned in blank or in favor of the
Administrative Agent or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent). At the Time of the Annual Report and at any time following the
occurrence and during the continuance of an Event of Default each Pledgor will
promptly give to the Administrative Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor. If an Event of Default shall have occurred and be
continuing, the Administrative Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement. Each
Pledgor shall use its commercially reasonable efforts to cause any Loan Party
that is not a party to this Agreement to comply with a request by the
Administrative Agent, pursuant to this Section 3.04, to exchange certificates
representing Pledged Securities of such Loan Party for certificates of smaller
or larger denominations.

Section 3.05. Voting Rights; Dividends and Interest, etc.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the relevant Pledgors of
the Administrative Agent’s intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Collateral, the rights and
remedies of any of the Administrative Agent or the other Secured Parties under
this Agreement, the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.

(ii) The Administrative Agent shall promptly execute and deliver to each
Pledgor, or cause to be executed and delivered to such Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to
subparagraph (i) above.

 

-10-



--------------------------------------------------------------------------------

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any non-cash dividends, interest, principal or other distributions that
would constitute Pledged Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Pledgor, shall not be commingled by such Pledgor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Administrative Agent,
for the benefit of the Secured Parties, and shall be forthwith delivered to the
Administrative Agent, for the benefit of the Secured Parties, in the same form
as so received (endorsed in a manner reasonably satisfactory to the
Administrative Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the relevant Pledgors of the
Administrative Agent’s intention to exercise its rights hereunder, all rights of
any Pledgor to dividends, interest, principal or other distributions that such
Pledgor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 3.05 shall cease, and all such rights shall thereupon become vested, for
the benefit of the Secured Parties, in the Administrative Agent which shall have
the sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Pledgor contrary to the provisions of
this Section 3.05 shall not be commingled by such Pledgor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Administrative Agent, for the benefit of the
Secured Parties, and shall be forthwith delivered to the Administrative Agent,
for the benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Administrative Agent). Any
and all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Administrative Agent in an account to be established by the Administrative Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 5.02 hereof. After all Events of Default have
been cured or waived and the Borrower has delivered to the Administrative Agent
a certificate to that effect, the Administrative Agent shall promptly repay to
each Pledgor (without interest) all dividends, interest, principal or other
distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 3.05 and that remain in such
account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the relevant Pledgors of the
Administrative Agent’s intention to exercise its rights hereunder, all rights of
any Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 3.05, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 3.05, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, for the benefit of the Secured Parties, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Required Lenders, the Administrative Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Pledgors to exercise such rights. After all Events of Default have been cured or
waived and the Borrower has delivered to the Administrative Agent a certificate
to that effect, each Pledgor shall have the right to exercise the voting and/or
consensual rights and powers that such Pledgor would otherwise be entitled to
exercise pursuant to the terms of paragraph (a)(i) above.

 

-11-



--------------------------------------------------------------------------------

ARTICLE IV.

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

Section 4.01. Security Interest.

(a) As security for the payment or performance when due (whether at the stated
maturity, by acceleration or otherwise), as the case may be, in full of the
Obligations, each Pledgor hereby pledges to the Administrative Agent, for the
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a security interest (the “Security
Interest”) in all right, title and interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Pledgor or in which such Pledgor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Goods, including Equipment, Fixtures and Inventory;

(v) all General Intangibles;

(vi) all Instruments;

(vii) all Investment Property (other than the Pledged Securities);

(viii) all Letters of Credit and Letter-of-Credit Rights;

(ix) all Commercial Tort Claims;

(x) all books and records pertaining to the Article 9 Collateral;

(xi) all Intellectual Property; and

(xii) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything to the contrary herein, the term Article 9 Collateral
shall not include Excluded Property.

(b) Each Pledgor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Pledgor is an organization, the type of organization
and any organizational identification number issued to such Pledgor, (ii) in the

 

-12-



--------------------------------------------------------------------------------

case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Administrative Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property.” Each Pledgor agrees to provide such information
to the Administrative Agent promptly upon request.

The Administrative Agent is further authorized to file with the United States
Copyright Office (or any successor office or any similar office in any other
country) such documents as may be reasonably necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Pledgor, without the signature of any Pledgor,
and naming any Pledgor or the Pledgors as debtors and the Administrative Agent
as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Pledgor with respect to or arising
out of the Article 9 Collateral.

Section 4.02. Representations and Warranties. The Pledgors jointly and severally
represent arid warrant to the Administrative Agent and the Secured Parties that:

(a) Each Pledgor has good, and to each Pledgor’s knowledge, valid rights in and
title to the Article 9 Collateral with respect to which it has purported to
grant a Security Interest hereunder and has full power and authority to grant to
the Administrative Agent the Security Interest in such Article 9 Collateral
pursuant hereto and to execute, deliver and perform its obligations in
accordance with the terms of this Agreement, without the consent or approval of
any other person other than any consent or approval that has been obtained and
is in full force and effect or has otherwise been disclosed herein or in the
Credit Agreement.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the Closing
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral that have
been prepared by the Administrative Agent based upon the information provided to
the Administrative Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule 7 to the
Perfection Certificate (or specified by notice from the Borrower to the
Administrative Agent after the Closing Date in the case of filings, recordings
or registrations required by Section 5.10 of the Credit Agreement) constitute
all the filings, recordings and registrations (other than filings to be made in
the United States Copyright Office, as applicable, with respect to Article 9
Collateral consisting of United States registered Copyrights and applications
thereof) that are necessary to perfect a security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements or amendments. Each Pledgor
represents and warrants that a fully executed agreement in the form hereof (or a
short form hereof which form shall be reasonably acceptable to the
Administrative Agent) containing a description of all Article 9 Collateral
consisting of Intellectual Property with respect to United States registered
Copyrights has been delivered to the Administrative Agent for recording with the
United States Copyright Office pursuant to 17 U.S.C. § 205 and the regulations
thereunder, as

 

-13-



--------------------------------------------------------------------------------

applicable, and reasonably requested by the Administrative Agent, to protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Administrative Agent, for the benefit of the Secured Parties, in
respect of all Article 9 Collateral consisting of such Copyrights in which a
security interest may be perfected by recording with the United States Copyright
Office, as applicable, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary and of Copyrights
acquired or developed after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings and other actions described in
Section 4.02(b), (A) a perfected security interest in all Article 9 Collateral
in which a security interest may be perfected by possession or filing a
financing statement in the United States (or any political subdivision thereof)
and its territories and possessions pursuant to the Uniform Commercial Code in
such jurisdictions and (B) a security interest that shall be perfected in all
Article 9 Collateral in which a security interest may be perfected upon the
receipt and recording of this Agreement (or a short form hereof) with the United
States Copyright Office. The Security Interest is and shall be prior to any
other Lien on any of the Article 9 Collateral, other than Liens expressly
permitted pursuant to Section 6.02 of the Credit Agreement or arising by
operation of law.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement. None of the Pledgors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Article 9 Collateral, (ii) any
assignment in which any Pledgor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
or (iii) any assignment in which any Pledgor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with any foreign governmental, municipal or other office, which financing
statement or analogous document, assignment, security agreement or similar
instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 6.02 of the Credit Agreement.

(e) None of the Pledgors holds any Letter-of-Credit Rights individually in
excess of $40,000,000 as of the Closing Date.

(f) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $10,000,000 as of the Closing Date.

(g) Except as set forth in the Perfection Certificate, as of the Closing Date,
all Accounts have been originated by the Pledgors and all Inventory has been
produced or acquired by the Pledgors in the ordinary course of business.

Section 4.03. Covenants.

(a) Each Pledgor agrees promptly to notify the Administrative Agent in writing
of any change (i) in its corporate or organization name, (ii) in its identity or
type of organization or corporate structure, (iii) in its Federal Taxpayer
Identification Number or organizational identification number or (iv) in its
jurisdiction of organization. Each Pledgor agrees promptly (and, in any event
within 30 Business Days or such longer period as otherwise reasonably agreed by
the Administrative Agent) to provide the Administrative Agent with certified
organizational documents reflecting any of the changes described in the
immediately preceding sentence. Each Pledgor agrees not to effect or permit any
change referred to

 

-14-



--------------------------------------------------------------------------------

in the first sentence of this paragraph (a) unless all filings have been made,
or will have been made within any applicable statutory period, under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Article 9 Collateral, for the benefit of
the Secured Parties.

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to any material portion of the Article 9 Collateral
against all persons and to defend the Security Interest of the Administrative
Agent, for the benefit of the Secured Parties, in the Article 9 Collateral and
the priority thereof against any Lien not expressly permitted pursuant to
Section 6.02 of the Credit Agreement.

(c) Subject to the limitations on actions that the Pledgors are required to take
set forth herein or in the Credit Agreement, each Pledgor agrees, at its own
expense, to execute, acknowledge, deliver and cause to be duly filed all such
further instruments and documents and take all such actions as the
Administrative Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. If any
amount payable under or in connection with any of the Collateral that shall be
or become evidenced by any promissory note or other instrument such note or
instrument shall be promptly pledged and delivered to the Administrative Agent,
for the benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Administrative Agent; provided that no such note or
instrument shall be required to be delivered to the Administrative Agent to the
extent the amount thereof is less than $40,000,000.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Pledgors, to
supplement this Agreement by supplementing Schedule 12(a) to the Perfection
Certificate or adding additional schedules thereto to specifically identify any
asset or item that may constitute Copyrights or Copyright Licenses; provided
that any Pledgor shall have the right, exercisable within 30 days after it has
been notified by the Administrative Agent of the specific identification of such
Article 9 Collateral, to advise the Administrative Agent in writing of any
inaccuracy of the representations and warranties made by such Pledgor hereunder
with respect to such Article 9 Collateral. Each Pledgor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Article 9 Collateral within 30 days after the date
it has been notified by the Administrative Agent of the specific identification
of such Article 9 Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Administrative Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third person, by contacting Account Debtors or the third person possessing
such Article 9 Collateral for the purpose of making such a verification. The
Administrative Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

(e) After the occurrence of an Event of Default and during the continuance
thereof, at its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Pledgor fails to do
so as required by the Credit Agreement or this Agreement, and each Pledgor
jointly and severally agrees to reimburse the Administrative Agent on demand

 

-15-



--------------------------------------------------------------------------------

for any reasonable payment made or any reasonable expense incurred by the
Administrative Agent pursuant to the foregoing authorization; provided, however,
that nothing in this Section 4.03(e) shall be interpreted as excusing any
Pledgor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Pledgor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

(f) Each Pledgor (rather than the Administrative Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Administrative Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the Credit
Agreement. None of the Pledgors shall make or permit to be made any transfer of
the Article 9 Collateral and each Pledgor shall remain at all times in
possession of the Article 9 Collateral owned by it, except as permitted by the
Credit Agreement.

(h) Each Pledgor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Pledgor’s true and lawful agent (and attorney-in-fact) for the
purpose, during the continuance of an Event of Default, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Pledgor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Pledgors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Administrative
Agent reasonably deems advisable. All sums disbursed by the Administrative Agent
in connection with this Section 4.03(i), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Pledgors to the Administrative Agent and shall be additional
Obligations secured hereby.

(i) From and after the occurrence of an Event of Default, to the extent
requested by the Administrative Agent, the Pledgors shall comply with the
Assignment of Claims Act of 1940, 31 U.S.C. § 3727(c), with respect to each
Pledgor’s contracts with the U.S. government or any branch, agency, bureau or
subdivision thereof.

Section 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, for the benefit of the Secured Parties, the Administrative Agent’s
security interest in the Article 9 Collateral, each Pledgor agrees, in each case
at such Pledgor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) [Reserved].

(b) [Reserved].

(c) Commercial Tort Claims. If, at the Time of the Annual Report, any Pledgor
shall at any time hold or acquire a Commercial Tort Claim in an amount
reasonably estimated to exceed $10,000,000, such Pledgor shall promptly, and in
any event within 15 Business Days, notify the Administrative Agent thereof in a
writing signed by such Pledgor, including a summary description of such claim,
and take such actions as Administrative Agent may reasonably request.

 

-16-



--------------------------------------------------------------------------------

(d) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary under a
Letter of Credit now or hereafter issued (other than a Letter-of-Credit that
constitutes Excluded Property), such Pledgor shall promptly notify the
Administrative Agent thereof and take such actions as Administrative Agent may
reasonably request.

Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.

(a) Each Pledger agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent that, in such
Pledgor’s reasonable business judgment, is material to the normal conduct of
such Pledgor’s business may become prematurely invalidated or dedicated to the
public, and agrees that it shall take commercially reasonable steps with respect
to any material products covered by any such Patent as necessary and sufficient
to establish and preserve its rights under applicable patent laws, in each case
other than to the extent the failure to do so could not reasonably be expected
to have a Material Adverse Effect. Each Pledger will, and will use its
commercially reasonable efforts to cause its licensees or its sublicensees to,
for each material Trademark that, in such Pledgor’s reasonable business
judgment, is necessary to the normal conduct of such Pledgor’s business,
(i) maintain such Trademark in full force free from any adjudication of
abandonment or invalidity for non-use, (ii) maintain the quality of products and
services offered under such Trademark, (iii) display such Trademark with notice
of federal or foreign registration or claim of trademark or service mark as
required under applicable law and (iv) not knowingly use or knowingly permit its
licensees’ use of such Trademark in violation of any third-party rights, in each
case other than to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(b) Each Pledger will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright that, in such Pledgor’s reasonable business judgment, is necessary to
the normal conduct of such Pledgor’s business that it publishes, displays and
distributes, use copyright notice as required under applicable copyright laws,
in each case other than to the extent the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

(c) Each Pledger shall notify the Administrative Agent promptly if it knows that
any Patent, Trademark or Copyright that, in such Pledgor’s reasonable business
judgment, is material to the normal conduct of such Pledgor’s business may
imminently become abandoned, lost or dedicated to the public, or of any
materially adverse determination, excluding office actions and similar
determinations in the United States Patent and Trademark Office or the United
States Copyright Office, regarding such Pledgor’s ownership of any such material
Patent, Trademark or Copyright or its right to register or to maintain the same,
in each case other than to the extent the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

(d) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Administrative Agent on an annual basis (at the
time of delivery of the annual financial statements pursuant to Section 5.04(a)
of the Credit Agreement) (the “Time of the Annual Report”) of each registration
and each application, if any, made by itself, or through any agent, employee,
licensee or designee, for any Copyright with the United States Copyright Office
filed during the preceding fiscal year, and (ii) execute and file any and all
agreements, instruments, documents and papers as are necessary or as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in such Copyright (it being understood, for the
avoidance of doubt, that no Pledgor shall be required to make any filings with
the United States Patent and Trademark Office).

 

-17-



--------------------------------------------------------------------------------

(e) Upon and during the continuance of an Event of Default, each Pledgor shall
use commercially reasonable efforts to obtain all requisite consents or
approvals from the licensor under each Copyright License, Patent License or
Trademark License to effect the assignment of all such Pledgor’s right, title
and interest thereunder to (in the Administrative Agent’s sole discretion) the
designee of the Administrative Agent or the Administrative Agent.

ARTICLE V.

REMEDIES

Section 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Administrative Agent or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or a nonexclusive basis, any such Article 9 Collateral throughout
the world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained), (b) with
or without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Pledgor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the applicable Uniform Commercial Code or
other applicable law and (c) seek a court order directing every U.S. government
or any branch, agency, bureau or subdivision thereof which is under a contract
with any Pledgor or any subsidiary thereof to make such payments directly to the
Administrative Agent. Without limiting the generality of the foregoing, each
Pledgor agrees that the Administrative Agent shall have the right, subject to
the mandatory requirements of applicable law, to sell or otherwise dispose of
all or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Administrative Agent shall deem appropriate. The Administrative
Agent shall be authorized in connection with any sale of a security (if it deems
it advisable to do so) pursuant to the foregoing to restrict the prospective
bidders or purchasers to persons who represent and agree that they are
purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof. Upon consummation of any such sale of
Collateral pursuant to this Section 5.01 the Administrative Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Pledgor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Administrative Agent shall give the applicable Pledgors 15 days’ written
notice (which each Pledgor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or the portion thereof, to be sold may be sold in one lot as an

 

-18-



--------------------------------------------------------------------------------

entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold shall be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Pledgor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property in accordance with Section 5.02
hereof without further accountability to any Pledgor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Administrative Agent shall be free to
carry out such sale pursuant to such agreement and no Pledgor shall be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Administrative Agent shall have entered
into such an agreement all Events of Default shall have been remedied and the
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(6) of the New York UCC or its equivalent in other jurisdictions.

Section 5.02. Application of Proceeds. The Administrative Agent shall apply the
proceeds, moneys or balances of any collection or sale of Collateral, as well as
any Collateral consisting of cash, as follows:

FIRST, to the payment of that portion of the Obligations constituting
indemnities, fees, costs and expenses incurred by the Administrative Agent in
connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Pledgor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

SECOND, to the payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and Letter of
Credit fees) payable to the Lenders and the Issuing Banks, including all court
costs and the fees and expenses of their respective agents and legal counsel
arising under the Loan Documents (the amounts so applied to be distributed among
the Lenders and Issuing Banks pro rata in accordance with the respective amounts
of the Obligations described in this clause second owed to them on the date of
any such distribution)

THIRD, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Loans, the L/C Disbursements
and other Obligations arising

 

-19-



--------------------------------------------------------------------------------

under the Loan Documents (the amounts so applied to be distributed among the
Lenders and the Issuing Banks pro rata in accordance with the respective amounts
of the Obligations described in this clause third owed to them on the date of
any such distribution);

FOURTH, to the payment in full of that portion of the Obligations constituting
unpaid principal of the Loans, the L/C Disbursements and the Obligations then
owing under the Secured Hedge Agreements and the Secured Cash Management
Agreements (the amounts so applied to be distributed among the Secured Parties
pro rata in accordance with the respective amounts of the Obligations described
in this clause fourth owed to them on the date of any such distribution);

FIFTH, to the Administrative Agent for the account of each Issuing Bank, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Section 2.05(j) of the Credit Agreement; and

SIXTH, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

SEVENTH, to the Pledgors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

Subject to Sections 2.03(e) and 2.03(j), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above and, if
no Obligations remain outstanding, to the Borrower. Notwithstanding the
foregoing, no amounts received from any Guarantor shall be applied to any
Excluded Swap Obligations of such Guarantor.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Administrative Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Administrative Agent or such officer or be answerable in any way for the
misapplication thereof.

Section 5.03. Grant of License To Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Pledgor hereby grants to (in the
Administrative Agent’s sole discretion) a designee of the Administrative Agent
or the Administrative Agent, for the benefit of the Secured Parties, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Pledgor) to use, license or sublicense any of the
Article 9 Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Pledgor, wherever the same may be located, and including,
without limitation, in such license reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, the right to prosecute
and maintain all intellectual property and the right to sue or its designee for
past infringement of the intellectual property. The use of such license by the
Administrative Agent may be exercised, at the option of the Administrative
Agent,

 

-20-



--------------------------------------------------------------------------------

only upon the occurrence and during the continuation of an Event of Default;
provided that any license, sublicense or other transaction entered into by the
Administrative Agent or its designee in accordance herewith shall be binding
upon the Pledgors notwithstanding any subsequent cure of an Event of Default.

Section 5.04. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. Each Pledgor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under the Federal Securities Laws or, to the extent
applicable, Blue Sky or other state securities laws and (b) may approach and
negotiate with a single potential purchaser to effect such sale. Each Pledgor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Administrative Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.

ARTICLE VI.

INDEMNITY, SUBROGATION AND SUBORDINATION

Section 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03 hereof), the Borrower agrees that (a) in the event a
payment shall be made by any Guarantor under this Agreement in respect of any
Obligation of the Borrower, the Borrower shall indemnify such Guarantor for the
full amount of such payment and such Guarantor shall be subrogated to the rights
of the person to whom such payment shall have been made to the extent of such
payment and (b) in the event any assets of any Guarantor shall be sold pursuant
to this Agreement or any other Security Document to satisfy in whole or in part
an Obligation of the Borrower, the Borrower shall indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

Section 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03 hereof) that, in the event a payment
shall be made by any other Guarantor hereunder in respect of any Obligation or
assets of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as
provided in Section 6.01 hereof, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to the amount of such payment or the
greater of the book value or the fair market value of such assets, as
applicable,

 

-21-



--------------------------------------------------------------------------------

in each case multiplied by a fraction of which the numerator shall be the net
worth of such Contributing Guarantor on the date hereof and the denominator
shall be the aggregate net worth of all the Guarantors on the date hereof (or,
in the case of any Guarantor becoming a party hereto pursuant to Section 7.17
hereof, the date of the supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 6.01 hereof to the extent of such payment.

Section 6.03. Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Sections 6.01 and 6.02 hereof and all other rights of
indemnity, contribution or subrogation of the Guarantors under applicable law or
otherwise shall be fully subordinated to the payment in full in cash or
immediately available funds of the Obligations (other than contingent or
unliquidated obligations or liabilities). No failure on the part of the Borrower
or any Guarantor to make the payments required by Sections 6.01 and 6.02 hereof
(or any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of such Borrower or any Guarantor
with respect to its Obligations, and the Borrower and each Guarantor shall
remain liable for the full amount of its Obligations.

(b) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to the Borrower, any other Guarantor or any Subsidiary
shall be fully subordinated to the payment in full in cash or immediately
available funds of the Obligations (other than contingent or unliquidated
obligations or liabilities).

ARTICLE VII.

MISCELLANEOUS

Section 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Borrower, with such
notice to be given as provided in Section 9.01 of the Credit Agreement.

Section 7.02. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or this Agreement (other
than a defense of payment or performance).

Section 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

 

-22-



--------------------------------------------------------------------------------

Section 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Administrative Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.

Section 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.

Section 7.06. Administrative Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement. Without limitation of its indemnification obligations
under the other Loan Documents, each Pledgor jointly and severally agrees to
indemnify the Administrative Agent and the other Indemnitees against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of, (i) the execution, delivery or performance
of this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of the
Transactions and other transactions contemplated hereby, (ii) the use of
proceeds of the Loans or the use of any Letter of Credit or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing, or to
the Collateral, whether or not any Indemnitee is a party thereto and whether or
not such claim, litigation, investigation or proceeding is brought by the
Borrower or any other Loan Party or a third party; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.

(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 7.06 shall be payable on written demand therefor.

 

-23-



--------------------------------------------------------------------------------

Section 7.07. Administrative Agent Appointed Attorney-in-Fact. Each Pledgor
hereby appoints the Administrative Agent the attorney-in-fact of such Pledgor
for the purpose of carrying out the provisions or this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. The Administrative Agent shall have
the right, upon the occurrence and during the continuance of an Event of
Default, with full power of substitution either in the Administrative Agent’s
name or in the name of such Pledgor, (a) to receive, endorse, assign or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Collateral or any part thereof; (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral; (c) to ask for, demand, sue for, collect,
receive and give acquittance for any and all moneys due or to become due under
and by virtue of any Collateral; (d) to sign the name of any Pledgor on any
invoice or bill of lading relating to any of the Collateral; (e) to send
verifications of Accounts to any Account Debtor; (f) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (g) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (h) to notify, or to require any
Pledgor to notify, Account Debtors to make payment directly to the
Administrative Agent; and (i) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Administrative Agent were the
absolute owner of the Collateral for all purposes; provided, that nothing herein
contained shall be construed as requiring or obligating the Administrative Agent
to make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Administrative Agent, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Pledgor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

Section 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 7.09. Waivers; Amendment.

(a) No failure or delay by the Administrative Agent, any Issuing Bank, any
Lender or any other Secured Party in exercising any right, power or remedy
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The rights, powers and remedies of the
Administrative Agent, any Issuing Bank, the Lenders or any other Secured Party
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights, powers or remedies that they would otherwise have.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, any Lender,
any Issuing Bank or any other Secured Party may have had notice or knowledge of
such Default or Event of Default at the time. No notice or demand on any Loan
Party in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances. Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 9.08 of the Credit Agreement.

 

-24-



--------------------------------------------------------------------------------

Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

Section 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile transmission or in electronic format (including “pdf”)
shall be as effective as delivery of a manually signed original.

Section 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.14. Jurisdiction; Consent to Service of Process.

(a) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank, any Lender or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Pledgor, or
its properties, in the courts of any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other

 

-25-



--------------------------------------------------------------------------------

Loan Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

Section 7.15. Termination or Release.

(a) This Agreement, the guarantees made herein, the pledges made herein, the
Security Interest and all other security interests granted hereby shall
terminate when all the Loan Document Obligations (other than contingent or
unliquidated obligations or liabilities not then due) have been paid in full in
cash or immediately available funds and the Commitments have been terminated and
all Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Borrower or otherwise ceases to be a Guarantor;
provided that the Required Lenders shall have consented to such transaction (to
the extent such consent is required by the Credit Agreement) and the terms of
such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Loan Party, or
upon the effectiveness of any written consent to the release of the Security
Interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the Security Interest in such Collateral shall be automatically
released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.15, the Administrative Agent shall execute and
deliver to any Pledgor, at such Pledgor’s expense all documents that such
Pledgor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 7.15 shall be
without recourse to or warranty by the Administrative Agent.

Section 7.16. Collateral Suspension and Reversion. Notwithstanding anything to
the contrary contained in this Agreement, any Loan Document or any other
document executed in connection herewith, during a Collateral Suspension Period,
the Security Interest in all Collateral granted hereby shall be automatically
released and terminated without any further action; provided, however, that the
Security Interest in all Collateral granted hereby shall be automatically
reinstated upon the occurrence of the Reversion Date in accordance with
Section 5.12 of the Credit Agreement, and each Pledgor shall take all actions
set forth in Section 5.12(b) of the Credit Agreement.

Section 7.17. Additional Subsidiaries. Upon execution and delivery by the
Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.10 of the Credit Agreement of an instrument in the form of
Exhibit I hereto, such subsidiary shall become a Subsidiary Party hereunder with
the same force and effect as if originally named as a Subsidiary Party herein.
The execution and delivery of any such instrument shall not require the consent
of any other party to this Agreement. The rights and obligations of each party
to this Agreement shall remain in full force and effect notwithstanding the
addition of any new party to this Agreement.

Section 7.18. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of any party to
this Agreement against any of and all the

 

-26-



--------------------------------------------------------------------------------

obligations of such party now or hereafter existing under this Agreement owed to
such Lender or such Issuing Bank, irrespective of whether or not such Lender or
such Issuing Bank shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this
Section 7.18 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.

[signature pages follow]

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BORROWER:     NUANCE COMMUNICATIONS, INC.     By:  

/s/ Daniel D. Tempesta

    Name:   Daniel D. Tempesta     Title:   Chief Executive Officer SUBSIDIARY
PARTIES:     NUANCE DOCUMENT IMAGING, INC.     By:  

/s/ Daniel D. Tempesta

    Name:   Daniel D. Tempesta     Title:   President     NUANCE TRANSCRIPTION
SERVICES, INC.     By:  

/s/ Daniel D. Tempesta

    Name:   Daniel D. Tempesta     Title:   President     VLINGO CORPORATION    
By:  

/s/ Daniel D. Tempesta

    Name:   Daniel D. Tempesta     Title:   President     QUADRAMED QUANTIM
CORPORATION     By:  

/s/ Daniel D. Tempesta

    Name:   Daniel D. Tempesta     Title:   President     Address for Notices:  
  Nuance Communications Inc.     1 Wayside Road     Burlington, MA 01803    
Attn: Daniel D. Tempesta

 

[Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent By:  

/s/ Craig J. Malloy

Name:   Craig J. Malloy Title:   Director

 

[Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

EXHIBIT I

Form of Supplement to the Guarantee and Collateral Agreement

SUPPLEMENT NO.     

SUPPLEMENT NO.      dated as of             , 201   (this “Supplement”), to the
Guarantee and Collateral Agreement dated as of April 15, 2016 (the “Guarantee
and Collateral Agreement”), among NUANCE COMMUNICATIONS, INC. (the “Borrower”),
each Subsidiary Party thereto and BARCLAYS BANK PLC, as Administrative Agent (in
such capacity, the “Administrative Agent”) for the Secured Parties (as defined
herein).

A. Reference is made to the Revolving Credit Agreement, dated as of April 15,
2016 (as amended, restated, supplemented, waived or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Lenders party thereto
from time to time, the Administrative Agent, and the other parties party
thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee and
Collateral Agreement referred to therein.

C. The Guarantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and each Issuing Bank to issue Letters
of Credit. Section 7.17 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Parties under the Guarantee and
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Subsidiary Party under the Guarantee and Collateral Agreement in order
to induce the Lenders to make additional Loans and each Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

In accordance with Section 7.17 of the Guarantee and Collateral Agreement, the
New Subsidiary by its signature below becomes a Subsidiary Party and a Guarantor
under the Guarantee and Collateral Agreement with the same force and effect as
if originally named therein as a Subsidiary Party and a Guarantor, and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guarantee
and Collateral Agreement applicable to it as a Subsidiary Party and Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct, in all
material respects, on and as of the date hereof. In furtherance of the
foregoing, the New Subsidiary, as security for the payment and performance in
full of the Obligations (as defined in the Guarantee and Collateral Agreement),
does hereby create and grant to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in and Lien on all the New Subsidiary’s
right, title and interest in and to the Collateral (as defined in the Guarantee
and Collateral Agreement) of the New Subsidiary. Each reference to a “Subsidiary
Party” or a “Guarantor” in the Guarantee and Collateral Agreement shall be
deemed to include the New Subsidiary. The Guarantee and Collateral Agreement is
hereby incorporated herein by reference.

 

Exhibit I-1



--------------------------------------------------------------------------------

The New Subsidiary represents and warrants to the Administrative Agent and the
other Secured Parties that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract. This Supplement shall become effective when (a) the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and (b) the Administrative Agent has executed a
counterpart hereof.

The New Subsidiary hereby represents and warrants that the Perfection
Certificate attached hereto as Schedule I and made a part hereof is true and
correct as of the date hereof.

Except as expressly supplemented hereby, the Guarantee and Collateral Agreement
shall remain in full force and effect.

THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

In the event any one or more of the provisions contained in this Supplement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and in
the Guarantee and Collateral Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

All communications and notices hereunder shall be in writing and given as
provided in Section 7.01 of the Guarantee and Collateral Agreement.

The New Subsidiary agrees to reimburse the Administrative Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, disbursements and
other charges of counsel for the Administrative Agent.

[signature pages follow]

 

Exhibit I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

[INSERT NAME] By:  

 

Name:   Title:   Legal Name: [INSERT NAME] Jurisdiction of Formation: [INSERT]
Location of Chief Executive Office: [INSERT] BARCLAYS BANK PLC, as
      Administrative Agent By:  

 

Name:   Title:  

 

Exhibit I-3



--------------------------------------------------------------------------------

Schedule I to Supplement No.     

Perfection Certificate

[see attached]

 

Exhibit I-4



--------------------------------------------------------------------------------

EXHIBIT II

Form of Perfection Certificate

[see attached]

 

Exhibit II-1



--------------------------------------------------------------------------------

EXHIBIT III

Form of Copyright Security Agreement

Copyright Security Agreement, dated as of [                    ], by
[                    ] and [                    ] (individually, a “Pledgor”,
and, collectively, the “Pledgors”), in favor of BARCLAYS BANK PLC, in its
capacity as administrative agent for the Secured Parties (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Guarantee and Collateral Agreement dated as
of April 15, 2016 (the “Guarantee and Collateral Agreement”) in favor of the
Administrative Agent pursuant to which the Pledgors are required to execute and
deliver this Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Guarantee and Collateral Agreement and used herein have the meaning given to
them in the Guarantee and Collateral Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:

(a) all of the following now owned or hereafter acquired by any Pledgor: (i) all
copyright rights in any work subject to the copyright laws of the United States
or any other country, whether as author, assignee, transferee or otherwise; and
(ii) all registrations of any such Copyright in the United States or any other
country, including registrations and supplemental registrations in the United
States Copyright Office and the right to obtain all renewals thereof, including
those listed on Schedule I attached hereto; and

(b) all proceeds of any and all of the foregoing.

SECTION 3. Guarantee and Collateral Agreement. The security interest granted
pursuant to this Copyright Security Agreement is granted in conjunction with the
security interest granted to the Administrative Agent pursuant to the Guarantee
and Collateral Agreement and Pledgors hereby acknowledge and affirm that the
rights and remedies of the Administrative Agent with respect to the security
interest in the Copyrights made and granted hereby are more fully set forth in
the Guarantee and Collateral Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Copyright Security Agreement is deemed to conflict with
the Guarantee and Collateral Agreement, the provisions of the Guarantee and
Collateral Agreement shall control unless the Administrative Agent shall
otherwise determine.

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

 

Exhibit III-1



--------------------------------------------------------------------------------

[signature page follows]

 

Exhibit III-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

 

Very truly yours, [PLEDGORS] By:  

 

Name:   Title:  

 

Accepted and Agreed:

BARCLAYS BANK PLC,

as Administrative Agent

By:  

 

Name:   Title:  

 

Exhibit III-3



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

 

OWNER

   REGISTRATION
NUMBER    TITLE      

 

Exhibit III-4